                                         Case 3:19-cv-04238-MMC Document 212 Filed 09/02/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PROOFPOINT, INC., et al.,                     Case No. 19-cv-04238-MMC
                                                      Plaintiffs,
                                  8
                                                                                       ORDER GRANTING IN PART AND
                                                v.                                     DENYING IN PART PLAINTIFFS'
                                  9
                                                                                       ADMINISTRATIVE MOTION TO FILE
                                  10     VADE SECURE, INCORPORATED, et                 UNDER SEAL; DIRECTIONS TO
                                         al.,                                          PLAINTIFFS
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is plaintiffs' Administrative Motion to File Under Seal, filed August
                                  14   13, 2020, and defendants' responsive declaration.
                                  15         Having read and considered the papers filed in support of and in response to the
                                  16   Administrative Motion, the Court rules as follows:
                                  17         1. To the extent the motion seeks leave to file under seal the text located below
                                  18   the term "Vade source code file," in ¶ 116 of Exhibit 1 to the Declaration of Jodie W.
                                  19   Cheng in Support of Plaintiffs' Motion for Leave to Amend the Complaint ("Cheng Decl.),
                                  20   and ¶ 116 of Exhibit 2 to the Cheng Decl., the motion is hereby GRANTED; and
                                  21         2. In all other respects, the motion is hereby DENIED.
                                  22         Plaintiffs are hereby DIRECTED to file in the public record, no later than seven
                                  23   days from the date of this order, the unredacted version of their Motion for Leave to
                                  24   Amend, as well as revised redacted versions of Exhibits 1 and 2 to the Cheng Decl. in
                                  25   accordance herewith.
                                  26         IT IS SO ORDERED.
                                  27   Dated: September 2, 2020
                                                                                              MAXINE M. CHESNEY
                                  28                                                          United States District Judge
